 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCertain-Teed Corporation and Glass Bottle BlowersAssociation of the United States and Canada,AFL-CIO. Case 10-CA-1579629 June 1984SUPPLEMENTAL DECISION ANDORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 19 March 1981 the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding,' in which it found that by re-fusing to bargain with the Union, certified by theBoard in Case 10-RC-11650 on 13 March 1980,2the Respondent had engaged in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the National Labor Relations Act. The Boardordered the Respondent to cease and desist from itsunlawful conduct, and to recognize and bargainwith the Union. Subsequently, the Respondent filedwith the United States Court of Appeals for theEleventh Circuit a petition for review of theBoard's Order, and the General Counsel filed across-petition for enforcement.In an opinion dated 24 August 1983 3 the courtdenied enforcement of the Board's Order and re-manded the case to the Board with the instructionthat the Board decide whether the standard gov-erning alleged campaign misrepresentations enunci-ated in Midland National Life Insurance Co., 263NLRB 127 (1982), should be applied retroactivelyto this case. The Respondent and the Union filedstatements of position with the Board.4The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.We have carefully reviewed the entire record inthe underlying representation proceeding, as wellas the statements of position, and for the reasonsdiscussed below we have decided to apply MidlandNational to this case. Accordingly, we shall reaf-firm our Certification of Representative issued inCase 10-RC-11650 and our previous Order in thisproceeding.The Respondent refuses to bargain with theUnion on the ground that certification of the Unionwas improper because during the election cam-paign the Union interfered with the employees'free choice by misstating the amount of wage raisesgiven by the Respondent in the year preceding theelection. In the underlying representation proceed-' 255 NLRB 65 (1981).' Not reported in Board volumes.s 714 F.2d 1042 (1983).4 We hereby deny the Respondent's motion for oral argument.271 NLRB No. 14ing, the Regional Director assumed that a misrep-resentation had occurred, but overruled the objec-tion on the grounds that the Respondent had anadequate opportunity to respond to the misrepre-sentation and that the misrepresentation would notlikely have misled employees because most of themknew the amount of raises they had received in theprevious year. The Regional Director applied thethen current standard for misrepresentations setforth in Hollywood Ceramics Co., 140 NLRB 221(1962), and revived in General Knit of California,239 NLRB 619 (1978). On 13 March 1980 theBoard adopted the Regional Director's findingsand certified the Union. As mentioned above, theBoard subsequently found unlawful the Respond-ent's refusal to bargain with the Union.While the Respondent's petition for review ofthe Board's order was pending in the Eleventh Cir-cuit, the Board in Midland National abandoned theHollywood Ceramics-General Knit standard and heldthat it no longer would probe into the truth or fal-sity of parties' campaign statements and would notset aside elections on the basis of misleading cam-paign statements. The Board stated in Midland Na-tional that the new policy shall be applied "to allpending cases in whatever stage."The Eleventh Circuit found that the Board actedwithin its discretion in overruling Hollywood Ce-ramics and General Knit, and that the Board prop-erly could apply Midland National retroactively tothe Respondent's misrepresentation objection. Nev-ertheless, despite the "seeming clarity" of theBoard's statement that the new policy would applyto all pending cases in whatever stage, the courtconcluded that it could not discern what effect theBoard wished Midland National to have on casespending before the courts. The court decided thata remand was necessary because the Board in thefirst instance should determine the retroactivityquestion.The Board held in Midland National that, on bal-ance, the Hollywood Ceramics rule operated moreto frustrate than to further the fundamental statuto-ry purpose of assuring employee free choice. In ad-dition, the Board decided that applying the Mid-land National standard retroactively would imposeno substantial hardship on an objecting party, butthat failure to do so would be contrary to the statu-tory design sought to be achieved.Here, the Respondent seeks to nullify the em-ployees' free choice of a collective-bargaining rep-resentative through reliance on a policy which theBoard has rejected. In remanding this case to us,the Eleventh Circuit stated that if Hollywood Ce-ramics is the standard to be applied the Boarderred in overruling the misrepresentation objection76 CERTAIN-TEED CORP.without holding a hearing, but that if the MidlandNational standard can be applied the objection willbe overruled and the need for a hearing obviated.Failure to give Midland National retroactiveeffect here would further delay the effectuation ofthe employees' statutory right to collective repre-sentation by forcing a hearing and Board reviewunder a legal standard-Hollywood Ceramics-which the Board has decided frustrates the Act'spurposes. The Supreme Court has instructed that indetermining whether to apply a change in law ret-roactively it is necessary to balance the adverseconsequences of retroactivity, if any, against "themischief of producing a result which is contrary toa statutory design or to legal and equitable princi-ples." SEC v. Chenery Corp., 332 U.S. 194, 203(1947). We find that in Midland National the Boardengaged in the Chenery balancing process and con-cluded that the new policy is to be applied to allpending cases. We recognize that the Board has nojurisdiction over cases pending in the circuitcourts, but the Board is not precluded from ex-pressing its intention that the Midland National rulebe given the broadest possible retroactive effect. Inthis case, the court has asked for our guidance indetermining whether the new rule should be ap-plied retroactively. Moreover, rather than waitingfor remands from other circuit courts in similarcases, we believe that the interests of efficiency andcertainty will be best served if we look beyond thisparticular case and declare our preference thatMidland National be applied retroactively to allpending cases, including those in the judicial stage.Such an approach comports with the well-estab-lished legal principle that "a court is to apply thelaw in effect at the time it renders its decision,unless doing so would result in manifest injustice orthere is statutory direction or legislative history tothe contrary." Bradley v. Richmond School Board,416 U.S. 696, 711 (1974).58 Member Hunter agrees with the majority's decision to apply MidlandNational retroactively in this case and to overrule the Respondent's Ob-Our ruling here is consistent with the opinions oftwo other circuit courts which have addressed theissue presented here. Both the Fourth and theEighth Circuits have concluded that the Board in-tended to apply Midland National retroactively tocases pending before appeals courts and that to doso would not result in any manifest injustice.6The Board in Midland National determined thatits new misrepresentation rule "best accommodatesand serves the interests of all." In view of that de-termination and the declaration that the new policyshall be applied "to all pending cases in whateverstage," we give Midland National retroactive effectin this case and overrule the Respondent's Objec-tion 1. As that is the only remaining objection tobe considered pursuant to the court's remand, wereaffirm the Certification of Representative issuedin Case 10-RC-11650 and our prior Order in Case10-CA-I 5796.ORDERThe National Labor Relations Board affirms itsDecision and Order issued in this proceeding 19March 1981 (reported at 255 NLRB 65) and ordersthat the Respondent, Certain-Teed Corporation,Athens, Georgia, its officers, agents, successors,and assigns, shall take the action set forth in theOrder.jection I on the merits. In so doing, he notes that this case was remandedto the Board for the express purpose of having the Board determinewhether to apply Midland National retroactively. He disassociates himselffrom the language of the decision that applies Midland National to cases"at the judicial stage" because the Board has no jurisdiction over casesactually pending before the courts.I National Posters v. NLRB, 720 F.2d 1358 (4th Cir. 1983); NLRB v.Monark Boat Co., 713 F.2d 355 (8th Cir. 1983). See also NLRB v. NewColumbus Nursing Home, 720 F.2d 726 (Ist Cir. 1983); NLRB v. SemcoPrinting Center, 721 F.2d 886 (2d Cir. 1983); NLRB v. Rolligon Corp., 702F.2d 589 (5th Cir. 1983). In the last three decisions, the circuit courtsagreed with the Board's application of Midland National retroactively incases which had begun as Board representation proceedings under Holly-wood Ceramics.77